Citation Nr: 0933320	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, D.D., and B.B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to July 
1944.  The Veteran died in November 2004, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Thereafter, the claims file was 
transferred to the RO in Montgomery, Alabama.

In March 2008, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, a private attorney assisted the 
appellant with her testimony.  However, the claims file does 
not contain a power of attorney or any other written 
documentation to show that this private attorney is the 
appellant's authorized representative.  In May 2009, VA sent 
a letter to the appellant and her legal custodian which 
explained the available options for representation.  Because 
the appellant has not since notified the Board of any 
authorized representation, the Board will conclude that the 
appellant is currently unrepresented in the instant appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

To establish dependency and indemnity compensation (DIC) 
benefits for the cause of the Veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service caused, or contributed substantially or 
materially to cause, that death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2008).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, section 5103(a) notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  If the Court determines that a 
notice error has been committed, the Court must take due 
account of the rule of prejudicial error.  See Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).

In the current case, the appellant was provided notice of the 
VCAA in January 2005, prior to the initial adjudication of 
her claim in the June 2005 rating decision at issue.  
However, this January 2005 letter failed to satisfy the three 
requirements for VCAA notice in the context of a claim for 
DIC benefits, as outlined in Hupp.  See Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

A July 2004 VA adult beneficiary field examination report 
noted that the Veteran had been housed at the VA Medical 
Center nursing home in West Los Angeles since June 8, 2004.

The Veteran died on November [redacted], 2004 at the VA West Los 
Angeles Healthcare Center, as noted on his death certificate.  
According to his death certificate, the immediate cause of 
death was respiratory arrest, due to pneumonia and 
Alzheimer's disease.

At the time of his death, the Veteran was service-connected 
for paranoid-type schizophrenia evaluated as 100 percent 
disabling and malaria evaluated as 0 percent disabling, for a 
combined evaluation of 100 percent from November 17, 2000.

The appellant contends that the Veteran's service-connected 
malaria caused his respiratory arrest and resultant death.  
At the March 2008 Travel Board hearing, the Veteran's 
stepdaughter (D.D.) and another witness (B.B.) testified that 
the Veteran had been treated for malaria during at least the 
last two weeks of his life at the VA West Los Angeles 
Healthcare Center.  On remand, all medical records pertaining 
to the Veteran must be obtained from that VA facility.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).
The claims file should then be sent to by a VA physician for 
an opinion as to whether any of the Veteran's service-
connected disabilities had caused or contributed 
substantially or materially to his death.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008) that includes an explanation as 
to the information or evidence needed 
to establish a claim for service 
connection for the cause of the 
Veteran's death, to include based on 
service-connected disabilities as 
outlined by the Court in Hupp, supra.

2.  Obtain all treatment records 
pertaining to the Veteran from the VA 
Greater Los Angeles Healthcare System 
and VA West Los Angeles Healthcare 
Center.

3.  After the above has been completed to 
the extent possible, send the claims file 
to the appropriate VA physician to render 
an opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any of the 
Veteran's service-connected disabilities 
(paranoid-type schizophrenia and malaria) 
caused or contributed substantially or 
materially to his death from respiratory 
arrest, pneumonia, and Alzheimer's 
disease.  The physician must review the 
claims file and acknowledge that review in 
the report.  A rationale for all opinions 
expressed should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the appellant should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

